DETAILED ACTION
This Office Action is in response to communication received on 4/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Application No.14/215,843, 16/584,568 16/536,152, 16/536,160. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 7-8, 10, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang U.S. 2007/0266342 A1 in view Miller NPL, “How to select text in Microsoft Word” (https://www.youtube.com/watch?v=zNXZD0cS0VM), Aug 25, 2010, in view of Punch US 5,924,105. 
Regarding claim 1, Chang teaches:
1. A legal data summary system comprising: 

([0073] terminal of user #1 or #2, Fig. 2, 214, or 216) coupled to a communication link (network 212), the user device comprising: a user device memory ([0138-0139] memory or storage) configured to store program instructions; and a user device processor ([0137] processor) configured to execute the program instructions ([0139] client device includes memory or mass storage, Fig. 8, 804, 806 [0139] computer program);  NOTE: [0136] Fig. 8 may be a client or server device. 
, which, when executed, cause the user device processor to: detect selection of user-identified information from a legal source document ([0043, 0059], Fig. 4A-B selected text along with meta-data reads first dataset and user-identified information and name of notebook along with metadata), the user-identified information including highlighted text (Fig. 4 text is highlighted);


send a first data set to a system server via the communication link (Fig. 2, [0066-0075, 0100-0115], Fig. 4 user selects content and gets saved to notebook database 210, the communication link is the network 212), the first data set including a user identifier ([0059] notebook entries are associated with users through meta-data), the user-identified information, and the unique identifier ([0070] name of the notebook); send a request for generation of a summary to the system server via the communication link ( [0071] user copies content to notebook, the notebooks containing clippings which are the summary); 

after the first data is sent to the system server, receive user input via an input device of the user device that requests a summary of the legal source document;
responsive to the user input send to the system server, via the communication link, a request for the system server to generate the from the first data set (Fig. 2, [0066-0075, 0100-0115], Fig. 4 user selects content and gets saved to notebook database 210, the communication link is the network 212),;


receive the summary from the system server via the communication link in response to the request, the summary including the unique identifier and the user-identified information; and display the summary ([0091-0097] Fig. 3, 326 presents notebook to user, also Fig. 4 and6 present the notebook to the user).  


Chang doesn’t appear to teach:
display a unique identifier selection box in response to the selection of the user-identified information, 

the unique identifier selection box including a plurality of unique identifiers detect selection of a unique identifier from the unique identifier selection box, 
associate the user-identified information with the unique identifier in response to the selection of the unique identifier;



However Miller teaches:
display a unique identifier selection box in response to the selection of the user-identified information, 

the unique identifier selection box including a plurality of unique identifiers detect selection of a unique identifier from the unique identifier selection box, 
associate the user-identified information with the unique identifier in response to the selection of the unique identifier;

(Miller:  [0:09, see below] teaches of a user selecting text and a pop menu appearing only after the user made a selection)

    PNG
    media_image1.png
    650
    1153
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    652
    1146
    media_image2.png
    Greyscale

	


However Punch teaches: 

the unique identifier being a category related to legal research (Punch: Col. 5 lines 25-33 teaches of assigning content legal categories ); 


It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to have the cited prior art and Punch, to modify the cited prior art to apply notetaking to legal based research, for a better result, of allowing a user to take notes on different types of documents such as legal documents. 

Regarding claim 3, Chang teaches: 

3. The legal data summary system of claim 1, wherein the program instructions, when executed, further cause the user device processor to: send hyper-text transfer protocol (HTTP) requests to the system server via the communication link; and receive requested web pages from the system server via the communication link, the requested web pages being defined in the HTTP requests.  ([0060-0062, 0073] sends a list of webpages from a http request).  
Regarding claim 7, Chang teaches:

7. The legal data summary system of claim 1, wherein the program instructions, when executed, further cause the user device processor to: determine that a single mouse click has been performed at an input device of the user device, wherein the request is sent in response to the single mouse click.  ([0110] content copied to web notebook by user selecting addition icon 406 Fig. 4A).  

Claim 8 is similar in scope to claim 1 and rejected for similar reasons.

Claim 10 is similar in scope to claim 3 and rejected for similar reasons.

Claim 14 is similar in scope to claim 7 and rejected for similar reasons.



Regarding claim 15, Chang teaches:
15. A legal data summary system comprising: a user device coupled to a communication link, the user device comprising: a user device memory configured to store program instructions; and a user device processor configured to execute the program instructions, which, when executed, cause the user device processor to: detect selection of first user-identified information from a legal source document, the first user-identified information including first highlighted text; display a unique identifier selection box in response to the selection of the first user-identified information, the unique identifier selection box including a plurality of - 17 -ATTORNEY DOCKET NO. 163588.00008 unique identifiers, each of the plurality of unique identifiers being, respectively, a category associated with legal research; detect selection of a first unique identifier from the unique identifier selection box; associate the first user-identified information with the first unique identifier in response to the selection of the first unique identifier; detect selection of second user-identified information from the legal source document, the second user-identified information including second highlighted text; display the unique identifier selection box in response to the selection of the second user-identified information; detect selection of a second unique identifier 

(This is similar in scope to claim 1 and rejected for the same 1 and rejected for similar reasons, this claim is obvious because it’s essentially repeating the steps of claim 1 and 10 for a second selection of content which would be obvious to try and the art already teaches of numerous selections as shown in figure 1 [32-46, 113-125]Fig. 1 shows different notebooks with different notebooks, showing content similar to figure 5).  



Chang doesn’t appear to teach:
display a unique identifier selection box in response to the selection of the user-identified information, 

the unique identifier selection box including a plurality of unique identifiers detect selection of a unique identifier from the unique identifier selection box, 
associate the user-identified information with the unique identifier in response to the selection of the unique identifier;



However Miller teaches:
display a unique identifier selection box in response to the selection of the user-identified information, 

the unique identifier selection box including a plurality of unique identifiers detect selection of a unique identifier from the unique identifier selection box, 


(Miller:  [0:09, see below] teaches of a user selecting text and a pop menu appearing only after the user made a selection)

    PNG
    media_image1.png
    650
    1153
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    652
    1146
    media_image2.png
    Greyscale

	
It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to have the cited prior art and Miller, to modify the cited prior art to include a selection box as taught by Miller, for a predictable result, of allowing for a user save space on the screen so that the surf along menu is only displayed after a selection of text. 

However Punch teaches: 

the unique identifier being a category related to legal research (Punch: Col. 5 lines 25-33 teaches of assigning content legal categories ); 


It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to have the cited prior art and Punch, to 


Regarding claim 16, Chang teaches:
16. The legal data summary system of claim 15, wherein the program instructions, when executed, cause the user device processor to: detect selection of third user-identified information from a second legal source document, the third user-identified information including third highlighted text; display the unique identifier selection box in response to the selection of the third user- identified information; detect selection of a third unique identifier from the unique identifier selection box;  - 18 -ATTORNEY DOCKET NO. 163588.00008 associate the third user-identified information with the third unique identifier in response to the selection of the third unique identifier; and send a second data set to the system server via the communication link, wherein the summary further includes the third unique identifier and the third user-identified information, wherein the summary is organized such that the first user-identified information is listed under the first unique identifier, the second user-identified information is listed under the second unique identifier, and the third user-identified information is listed under the third unique identifier  (Chang: Fig. 1, Fig. 4 teaches of different clippings going under different clipping folders with different folder names [32-46, 113-125] Fig. 1 shows different notebooks with different notebooks, showing content similar to figure 5).  


Regarding claim 18, Chang teaches:
18. The legal data summary system of claim 15, wherein the program instructions, when executed, cause the user device processor to: detect that custom information has been input via an input device of the user device; and associate the custom information with the first unique identifier, wherein the summary includes the custom information listed under the first unique identifier (Chang:  [32-46, 113-125] Fig. 1, Fig. 4 teaches of different clippings going under different clipping folders). 


Regarding claim 20 is similar to claim 7 and rejected for similar reasons.

Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang U.S. 2007/0266342 A1 in view of Miller in view of Punch in view of Klimanskaya US 2011/0117063.

Regarding claim 2, Klimanskaya teaches:

2. The legal data summary system of claim 1, wherein the user-identified information in the legal source document is displayed in a first format, wherein the user-identified information in the summary is reformatted to be displayed in a second format, and wherein, when displayed in the second format, the user-identified information includes italicized text disposed between quotation marks.  ([0041], teaches of using quotation marks and use italics).  
It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to have the cited prior art and Klimanskaya, to modify the cited prior art to include putting quotations and italics, for a better result, of enhancing the presentation of the clippings. 
Regarding claim 9, claim 9 is similar in scope to claim 2 and rejected for similar reasons.

Claim 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Miller in view of Punch in view of Masuzaki US 
5,179,649.


Regarding claim 4, Chang doesn’t teach claim 2, however Masuzaki teaches:
4. The legal data summary system of claim 1, wherein the program instructions, when executed, further cause the user device processor to: determine that custom information has been input via an input device of the user device, wherein the first data set further includes the custom information, the custom information is associated with the unique identifier, and the summary includes the custom information listed under the unique identifier, wherein a location at which the custom information is listed in the summary is prioritized relative to the user-identified information, such that the custom information is listed above the user-identified information in the summary.  (Col. 7 lines 20-35 teaches of putting a title or paper name above content)
	It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to modify the cited prior art to prioritizing labels over content as taught by Masuzaki for a better result of enhancing the presentation by making the content easier to scan through without reading the body of content. 

Claim 11 is similar in scope to claim 4 and rejected for similar reasons.

Claim 5, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang U.S. 2007/0266342 A1 in view of Miller in view of Punch in view of Wallis US 2014/0281936.

Regarding claim 5, Wallis teaches:


([0003-0006, 0034] Fig. 2, teaches of a user identifying a case to research and taking notes about the cases, notes would be the reasoning) 
.  It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to have the cited prior art and Wallis, to modify the cited prior art to apply notetaking to legal based research, for a better result, of allowing a user to take notes on different types of documents such as legal documents. 

Claim 12 is similar in scope to claim 5 and rejected for similar reasons.
Claim 17 is similar to claim 5 and rejected for similar reasons.

Claims 6 and 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Miller in view of Punch in view of Microsoft Word, internet publication, October 7, 2009.

Regarding claim 6, Chang doesn’t teach claim 6, however Microsoft Word teaches:
6. The legal data summary system of claim 1, wherein user-identified information of the summary is linked to corresponding original information of the legal source document, wherein the program instructions, when executed, further cause the user device processor to: display the original information of the legal source document (Microsoft  Word: Pages 1teaches of using a split screen).
	It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to modify the cited prior art synchronizing information between a server and a client device as taught by Microsoft  Word for a predictable result of enhancing the presentation so that a user can see more information at once. 

Claim 13 is similar in scope to claim 6 and rejected for similar reasons.


Claim 19 is similar to claim 6 and rejected for similar reasons.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is (571)272-0603. The examiner can normally be reached on Monday-Friday, 7am-4.30pm Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BENJAMIN NORRIS/
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177